NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReportersjc.state.ma.us

SJC-11542

                       COMMONWEALTH   vs.   PETER PON.1



            Suffolk.       April 7, 2014. - August 15, 2014.

 Present:    Ireland, C.J., Spina, Cordy, Botsford, Gants, Duffly,
                             & Lenk, JJ.2


Criminal Records. Criminal Offender Record Information.
     Practice, Criminal, Record. Constitutional Law, Access to
     criminal records, Privacy. Privacy.



     Complaint received and sworn to in the Dorchester Division
of the Boston Municipal Court Department on October 22, 2007.

     After dismissal, a petition to seal the record, filed on
November 14, 2012, was heard by Robert E. Baylor, J., and a
motion for reconsideration was considered by him.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Pauline Quirion (Susan Malouin with her) for the defendant.
     Donna Jalbert Patalano, Assistant District Attorney, for
the Commonwealth.
     Rahsaan D. Hall, for Lawyers' Committee for Civil Rights
and Economic Justice & another, amici curiae, submitted a brief.

     1
         A pseudonym.
     2
       Chief Justice Ireland participated in the deliberation on
this case prior to his retirement.
                                                                    2


     Rebecca A. Jacobstein, for Committee for Public Counsel
Services & another, amici curiae, submitted a brief.


    CORDY, J.   Under G. L. c. 276, § 100C, second par.,

inserted by St. 1973, c. 322, § 1, a former criminal defendant

whose case resulted in the entry of a nolle prosequi or a

dismissal may obtain discretionary sealing of his or her

criminal record where a judge determines that "substantial

justice would best be served" by sealing.   This provision, which

is part of the over-all criminal offender record information

(CORI) statutory scheme, is intended to enable such individuals

to overcome the inherent collateral consequences of a criminal

record and achieve meaningful employment opportunities.     See

Globe Newspaper Co. v. District Attorney for the Middle Dist.,

439 Mass. 374, 384 (2003).    In 2010, the Legislature enacted

extensive reforms to the CORI scheme, extending access to

official CORI records to more employers, housing providers, and

other organizations, for limited use, and simultaneously

broadening the scope of the sealing provisions to enable more

individuals to shield their records from public view.     See

generally St. 2010, c. 256.    Given the demonstrable legislative

concern in these reforms about the negative impact of criminal

records on the ability of former criminal defendants to

reintegrate into society and obtain gainful employment,

particularly in an age of rapid informational access through the
                                                                      3


Internet and other new technologies, it is apparent that the

stringent standard for discretionary sealing we articulated

nearly twenty years ago, in Commonwealth v. Doe, 420 Mass. 142,

149-152 (1995), no longer achieves the proper balance of

interests.   We granted the defendant's application for direct

appellate review following the denial of his request for

discretionary sealing of his criminal record under G. L. c. 276,

§ 100C, and now set forth a new standard for determining when

substantial justice would best be served by the sealing of

certain criminal records under G. L. c. 276, § 100C, second par.3

     Background.     The defendant was charged in October, 2007,

with operating a motor vehicle while under the influence of

alcohol (OUI) and leaving the scene of property damage following

a motor vehicle accident.     He admitted to facts sufficient for a

finding of guilty.     In September, 2008, a judge of the Boston

Municipal Court Department ordered a continuance without a

finding for one year with a rehabilitation program, pursuant to

G. L. c. 90, § 24D, involving probation and a recommended forty-

five day suspension of his driver's license.     On October 22,

2009, a judge dismissed the case on the recommendation of the

probation department.


     3
       We acknowledge the briefs of amici curiae the Lawyers'
Committee for Civil Rights and Economic Justice, and the Union
of Minority Neighborhoods; and the Committee for Public Counsel
Services, and the Boston Workers Alliance.
                                                                   4


     Three years later, in November, 2012, the defendant filed a

petition to seal his criminal record, pursuant to G. L. c. 276,

§ 100C, due to its impact on his employment opportunities.4   At a

hearing on the petition, the Commonwealth objected to the

sealing of the case because, it contended, the employment

consequences articulated by the defendant were attributable to

earlier, more serious charges and not to the OUI charge at

issue.   See note 34, infra.   The judge denied the petition and

further denied the defendant's motion for reconsideration.    We

granted the defendant's application for direct appellate review.

     After oral argument before this court, the Commissioner of

Probation sealed the defendant's criminal record pursuant to the

administrative process set forth in G. L. c. 276, § 100A.5



     4
       In support of his petition, the defendant submitted an
affidavit discussing his difficulties obtaining employment and
his contributions to his community through extensive volunteer
work, a memorandum of law, a proposed order, and letters of
support and certificates of achievement. In particular, he
emphasized his sobriety and clean criminal record since the
incident. Because he lost his commercial driver's license due
to the incident, he has been unable to resume his career as a
driver. Despite applying for hundreds of jobs since 2007, he
asserts that employers have declined to hire him due to his
criminal offender record information (CORI).
     5
       General Laws c. 276, § 100A, provides for mandatory
sealing of "a record of criminal court appearances and
dispositions" on petition to the Commissioner of Probation after
a designated period of time if certain criteria are met. A
request for sealing under § 100A must be granted if "the
person's court appearance and court disposition records,
including any period of incarceration or custody for any . . .
                                                                   5


Accordingly, the question of whether the judge abused his

discretion by denying the defendant's petition to seal his

criminal record is moot because the defendant has attained his




record to be sealed occurred not less than five years before the
request," in the case of a misdemeanor; not less than ten years
before the request, in the case of a felony; or not less than
fifteen years before the request, in the case of certain sex
crimes. Id. The person must not have "been found guilty of any
criminal offense" in Massachusetts, in any other State, or in a
Federal court, within the preceding five years. Id. In
addition, the person's record must "not include convictions of
offenses" that are not eligible for sealing. Id. Convictions
that are ineligible for sealing under § 100A include certain
firearms offenses, see G. L. c. 140, §§ 121-131H; crimes against
public justice, see G. L. c. 268; and crimes based on the
conduct of public officials and employees, see G. L. c. 268A.
See G. L. c. 276, § 100A. In addition, persons who have been
classified as a level two or level three sex offender may not
have such offenses sealed. G. L. c. 276, § 100A. See G. L.
c. 6, § 178K.

     Most offenses that are eligible for sealing under G. L.
c. 276, § 100A, after the requisite period of time has passed,
will not appear in the CORI reports provided to most employers
and housing providers, even if the individual has not yet filed
a petition to seal them. See 803 Code Mass. Regs. § 2.05(4)(a)
(2012). However, if the individual has been convicted of a
subsequent offense, offenses that have not been sealed by an
affirmative request of the individual will be visible to such
employers. Id. In addition, convictions of murder,
manslaughter, and certain sex offenses are visible to employers,
even if they are eligible for sealing under § 100A, unless the
individual has affirmatively requested sealing. See id.

     The defendant apparently met the criteria for § 100A
sealing with regard to his OUI and accompanying property damage
charges from 2007. Although the Commonwealth contends on appeal
that G. L. c. 276, § 100A, is unconstitutional, we decline to
address this issue, as it is not properly before us.
                                                                    6


desired relief through another process.6   See Ott v. Boston

Edison Co., 413 Mass. 680, 680 (1992); Blake v. Massachusetts

Parole Bd., 369 Mass. 701, 703 (1976).

     Nonetheless, we exercise our discretion to revisit the

standard for discretionary sealing under G. L. c. 276, § 100C.

We may answer a question that is no longer important to the

parties "where the issue [is] one of public importance, where it

was fully argued on both sides, where the question [is] certain,

or at least very likely, to arise again in similar factual

circumstances, and especially where appellate review could not

be obtained before the recurring question would again be moot."

Lockhart v. Attorney Gen., 390 Mass. 780, 783 (1984).   The

sealing of criminal records is of public importance, and the

parties have addressed the merits of the current standard and

the need for clearer guidance.   Moreover, this issue undoubtedly

will arise again for offenders who seek to seal their criminal

records prior to the eventual sealing provided for in G. L.

c. 276, § 100A, and will again be rendered moot by the passage

of time inherent in the due course of litigation and appellate

review.   See Commonwealth v. Humberto H., 466 Mass. 562, 574

(2013), quoting Lockhart, supra.   Further, the issue has

"general application to the work of the trial court" and merits

     6
       As far as we can discern from the record before us, all of
the defendant's past charges on his CORI record have now been
sealed.
                                                                   7


discussion by this court "in order to promote the proper

administration of justice."   Doe, 420 Mass. at 143.7,8

    Discussion.    This case concerns the balance between the

public's right of access to criminal court records and the

State's compelling interest in providing privacy protections for

former criminal defendants to enable them to participate fully

in society.   In particular, we must consider that balance in

relation to the substantive and procedural standards that govern

review of a petition for discretionary sealing under G. L.

c. 276, § 100C, second par.   The defendant asserts that our

existing substantive standard does not adequately recognize the

compelling interests in support of sealing, and asks that we


    7
       Although we typically decline to decide constitutional
questions unnecessarily, see Blake v. Massachusetts Parole Bd.,
369 Mass. 701, 707 (1976), this case involves a question of
interpretation of a Massachusetts statute, G. L. c. 276, § 100C,
as it relates to a right under the First Amendment to the United
States Constitution, and therefore does not signal a departure
from our practice of judicial restraint in the realm of
constitutional matters.
    8
       Ensuring that the proper test is in place for review of a
petition for discretionary sealing under G. L. c. 276, § 100C,
is of particular importance where sealing is the only remedy for
limiting access to certain classes of criminal records.
"[W]here a sealing statute is applicable to a particular
individual's circumstances, judges generally have no equitable
authority to expunge court or probation records, because the
Legislature has provided sealing as the exclusive remedy to
protect the confidentiality of the records." Commonwealth v.
Moe, 463 Mass. 370, 373 (2012), cert. denied, 133 S. Ct. 1606
(2013), and cases cited (discussing G. L. c. 276, § 100C, second
par.). See Commonwealth v. Boe, 456 Mass. 337, 342-344 (2010).
                                                                    8


adopt a more flexible standard that advances the legislative

intent behind the 2010 CORI reforms.9   The Commonwealth contends

that our existing jurisprudence properly captures the balance of

interests at stake and merits only minor clarification.    It

further asks this court to affirm the two-step hearing procedure

articulated in Doe, 420 Mass. at 149-150, in order to ensure

that adequate constitutional safeguards are afforded to the

public.   We conclude that a new substantive standard is

necessary to achieve the legislative purpose of discretionary

sealing and modify the procedure currently in place for

reviewing petitions for sealing.

     1.   Substantive standard for sealing under G. L. c. 276,

§ 100C.   a.   Statutory framework and legislative history.     Under

G. L. c. 276, § 100C, second par., an individual may petition

the court for sealing of a criminal case ending in a dismissal

or entry of a nolle prosequi, as early as the time of the

disposition or at any point thereafter.10   Id.   If "it appears to

the court that substantial justice would best be served, the

     9
        Specifically, the defendant contends that the standard set
forth in Commonwealth v. Doe, 420 Mass. 142, 149-152 (1995), is
unworkable, because it provides minimal guidance to judges and
renders it nearly impossible for defendants to succeed on
sealing petitions.
     10
         The second paragraph of G. L. c. 276, § 100C, provides in
full: "In any criminal case wherein a nolle prosequi has been
entered, or a dismissal has been entered by the court, and it
appears to the court that substantial justice would best be
served, the court shall direct the clerk to seal the records of
the proceedings in his files."
                                                                       9


court shall direct the clerk to seal the records of the

proceedings in his files."    Id.

    This provision was introduced in the 1970s shortly after

the passage of the initial CORI Act (act), which authorized the

creation of a comprehensive criminal justice information system

that would afford limited access to court-based criminal

records.    See G. L. c. 6, §§ 167-178B; St. 1972, c. 805.     See

also St. 1973, c. 322, § 1, inserting G. L. c. 276, § 100C.          The

act and its subsequent amendments attempted "to balance the

public interest in having access to certain types of criminal

justice information against the interest of personal privacy,"

Brant, Barron, Jaffe, Graceffa, & Wallis, Public Records, FIPA

and CORI:    How Massachusetts Balances Privacy and the Right to

Know, 15 Suffolk U. L. Rev. 23, 59-60 (1981), "recognizing that

ready access to a defendant's prior criminal record might

frustrate a defendant's access to employment, housing, and

social contacts necessary to . . . rehabilitation."    Globe

Newspaper Co., 439 Mass. at 384.

    Section 100C, and related sealing provisions in G. L.

c. 276, §§ 100A and 100B, facilitated this balance by requiring

or permitting the sealing of records of certain convictions,

juvenile records, and nonconvictions, whose availability did not

serve criminal justice purposes.    See G. L. c. 276, § 100A,

inserted by St. 1971, c. 686; G. L. c. 276, § 100B, inserted by
                                                                   10


St. 1972, c. 404; G. L. c. 276, § 100C, inserted by St. 1973,

c. 322.11   See also Rzeznik v. Chief of Police of Southampton,

374 Mass. 475, 479 (1978); Brant, supra at 65 & n.292.      Once an

individual's record is sealed, he or she may answer "no record"

to any question regarding criminal history, and courts and the

probation department must report that "no record" exists to

anyone who inquires.    See What Is Sealing of a Record?,

Massachusetts Criminal Offender Record Information Law § 5.2

(Mass. Cont. Legal Educ. 1st ed. 2012).    Sealing therefore

removes some of the social and economic barriers created by a

criminal record.    See Globe Newspaper Co., 439 Mass. at 384.

     The substantive standard for discretionary sealing under

§ 100C, second par., where "substantial justice would best be

served," is not defined in the statute, nor does the phrase lend

itself to a clear definition.    See Wheatley v. Massachusetts

Insurers Insolvency Fund, 456 Mass. 594, 601 (2010), S.C., 465

Mass. 297 (2013).   Where the words of the statute are ambiguous,

we strive "to make it an effectual piece of legislation in

harmony with common sense and sound reason" and consistent with

legislative intent.    Wolfe v. Gormally, 440 Mass. 699, 704




     11
       Other statutory provisions also provide for the sealing
of certain charges or convictions of unlawful possession of a
controlled substance or marijuana. See G. L. c. 94C, §§ 34, 44;
St. 1973, c. 1102.
                                                                  11


(2004), quoting Massachusetts Comm'n Against Discrimination v.

Liberty Mut. Ins. Co., 371 Mass. 186, 190 (1976).

    Nearly twenty years ago, this court adopted an

interpretation of "substantial justice" based on the

determination of the United States Court of Appeals for the

First Circuit that G. L. c. 276, § 100C, implicates concerns

under the First Amendment to the United States Constitution and

therefore requires a heightened burden of proof on the part of

the defendant in order to overcome a constitutional presumption

of public access.   See Doe, 420 Mass. at 147-150, discussing

Globe Newspaper Co. v. Pokaski, 868 F.2d 497 (1st Cir. 1989).

In Pokaski, supra at 502-507, 510, the First Circuit concluded

that because the right of public access guaranteed by the First

Amendment was implicated by G. L. c. 276, § 100C, sealing under

§ 100C must survive a "traditional compelling interest/least

restrictive means test."   Id. at 505.   To justify sealing, a

defendant must make a specific showing "that sealing [is]

necessary to effectuate a compelling governmental interest."

Id. at 511.   Given this heightened standard, the Pokaski court

stated that sealing under § 100C could occur only in exceptional

circumstances.   See id. at 506 n.17, 507 n.18.

    In Doe, 420 Mass. at 151, this court adopted the reasoning

of Pokaski and required that, in order to obtain discretionary

sealing under § 100C, the defendant must show "that the value of
                                                                        12


sealing . . . clearly outweighs the constitutionally-based value

of the record remaining open to society."        As part of this

burden of proof, the defendant must establish that "he or she

risks suffering specific harm if the record is not sealed."         Id.

at 152.     See Pokaski, 868 F.2d at 507 n.18.     In conducting this

balancing, the judge may consider "all relevant information,"

including "the reason for the nolle prosequi or dismissal," Doe,

supra at 151, and whether "it is substantially probable that

future opportunities are likely to be affected adversely by the

existence of an arrest record," id. at 152.        The court also

observed that the pool of defendants able to meet this burden

would be small.    Id. at 149 n.7, citing Pokaski, supra at 507-

508.

       b.   Recent CORI reform.   Since our Doe decision in 1995,

there have been significant changes in the availability of CORI

records.    These changes indicate a strong legislative policy of

providing the public, and particularly employers and housing

providers, with access to certain criminal records in order to

make sound decisions while also enabling the sealing of criminal

records where so doing would not present public safety concerns.

       The 2010 CORI reforms consisted of three major components

relevant to the analysis here.     See Massing, CORI Reform --

Providing Ex-Offenders with Increased Opportunities Without

Compromising Employers' Needs, 55 Boston B.J. 21, 22, 24 (2011).
                                                                   13


First, the Legislature extended access to official CORI records

to a broader group, creating several tiers of access.     See G. L.

c. 6, § 172; St. 2010, c. 256, § 21; 803 Code Mass. Regs. § 2.05

(2012).   Any employer, housing provider, professional licensing

authority, or volunteer organization can generally access the

following CORI information for authorized purposes:      pending

criminal charges, including cases that have been continued

without a finding, until they are dismissed; any convictions

that are not yet eligible for automatic sealing under G. L.

c. 276, § 100A; and any murder, manslaughter, and certain sex

offense convictions, unless they have been sealed affirmatively

under G. L. c. 276, § 100A, regardless of their eligibility for

such sealing.12   See G. L. c. 6, § 172 (a) (3), (b); 803 Code

Mass. Regs. § 2.05(4)(a).   Other employers, volunteer

organizations, and local government agencies that work with

vulnerable populations such as children, the elderly, or

individuals with disabilities may access "all available criminal

     12
       CORI reports available online to employers who do not
work with vulnerable populations do not include any convictions
eligible for sealing under G. L. c. 276, § 100A, or
nonconvictions that would be eligible for discretionary sealing
under G. L. c. 276, § 100C. See 803 Code Mass. Regs. § 2.05(4)
(2012); Massing, CORI Reform -- Providing Ex-Offenders with
Increased Opportunities Without Compromising Employers' Needs,
55 Boston B.J. 21, 23 (2011). If, however, an individual is
convicted of a new crime, convictions eligible for sealing under
§ 100A will be visible unless the individual has officially
requested sealing. G. L. c. 6, § 172 (a) (3); 803 Code Mass.
Regs. § 2.05(4). See Massing, supra.
                                                                  14


offender record information," which includes nonconvictions but

implicitly excludes any sealed records.   See G. L. c. 6,

§§ 172 (a) (8), (10)-(16), (18), (23), 172C, 172E, 172G, 172H,

172I; G. L. c. 71, § 38R; 803 Code Mass. Regs. § 2.05(1),

(3)(b).   Members of the public may request conviction

information on specific individuals within certain time

limitations.   See G. L. c. 6, § 172 (a) (4); St. 2010, c. 256,

§ 21; 803 Code Mass. Regs. § 2.05(5).   Finally, criminal justice

agencies,13 firearms licensing authorities, and some government

agencies that work with children are authorized to obtain all

criminal offender record information, including sealed records.

See G. L. c. 6, §§ 172 (a) (1) (criminal justice agencies and

firearms licensing authorities), 172 (a) (9), (13) (children's

agencies), 172B, 172F.

     This expansion of access to official CORI records reflects

a recognition of two important policy needs:   that employers,

housing providers, and licensing authorities have "legitimate

business reason[s]" for wanting to know prospective employees'

or recipients' criminal histories, and that making official CORI


     13
       "Criminal justice agencies" are defined as "agencies at
all levels of government which perform as their principal
function, activities relating to (a) crime prevention . . ; (b)
the apprehension, prosecution, adjudication, incarceration, or
rehabilitation of criminal offenders; or (c) the collection,
storage, dissemination or usage of criminal offender record
information." G. L. c. 6, § 167.
                                                                  15


records available more broadly would help steer employers and

others away from reliance on potentially inaccurate sources of

criminal history information made possible by technological

advances since the initial passage of the CORI act (and since

our decision in Doe).   See Massing, supra at 21-22.   Where

criminal records are increasingly available on the Internet and

through third-party background service providers, criminal

history information that is available only briefly to the public

through official means can remain available indefinitely,

despite subsequent sealing or impoundment.   See Jacobs & Crepet,

The Expanding Scope, Use, and Availability of Criminal Records,

11 N.Y.U. J. Legis. & Pub. Pol'y 177, 186-187, 203-208 (2008)

(hereinafter Jacobs & Crepet); Massing, supra at 22, 24.     By

providing an official avenue for criminal history information

and offering incentives for use of official CORI,14 the

Legislature sought to balance a recognized need for broader

access to criminal history information with a desire to minimize

reliance on inaccurate or unauthorized criminal history

information sources.    See Governor Patrick Signs Strong Anti-

Crime Package to Protect Public Safety, Expand Job


     14
       The reforms offer protection from negligent hiring claims
based on failure to check other sources of criminal history, and
from claims stemming from adverse employment decisions based on
erroneous CORI. See St. 2010, c. 256, § 21. In contrast, if an
employer relies on information from a private company, it does
not receive protection from negligent hiring claims.
                                                                  16


Opportunities, State House News Service, Aug. 6, 2010

(legislation "ensures law enforcement agencies, employers and

housing providers have access to accurate and complete records

in appropriate circumstances"); State House News Service, July

30, 2010 (statement of Sen. Cynthia S. Creem on Senate Doc. No.

2583) ("There is no accountability or reliability.    This bill

would allow for a web-based program to give potential employers

access to information that is accurate and consistent"); State

House News Service, Nov. 18, 2009 (statement of Sen. Creem on

Senate Doc. No. 2210) ("The bill encourages users to conduct

their background checks through this system and not any other").

See also Cheney, Record Access Debate Juxtaposes Needs of Ex-

Prisoners, Employers, State House News Service, July 27, 2009.

     Second, the Legislature implemented procedural protections

for defendants seeking employment by limiting when employers may

ask about criminal history and requiring employers to share

criminal history information with applicants.15,16   See G. L.


     15
        The reforms also improved the processes for correcting
inaccurate information on a CORI record and filing a complaint
for violations of the CORI statute, and created a self-auditing
mechanism for individuals to receive reports on access to their
records. See G. L. c. 6, §§ 168, 175; St. 2010, c. 256, §§ 12,
21, 35.
     16
       Employers may not ask about criminal   history until after
the initial written job application, unless   such information is
required by law for the particular job (the   so-called "ban the
box" provision). See G. L. c. 151B, § 4 (9    1/2); St. 2010,
c. 256, § 101; Massing, supra at 23.
                                                                   17


c. 6, § 171A; St. 2010, c. 256, § 19.     These protections were

intended to minimize the discriminatory use of CORI information

by employers and, again, promote accuracy of information where

criminal history is considered.   See Massing, supra at 23 (so-

called "ban-the-box" provision "forces employers to consider ex-

offenders' job qualifications on the merits, rather than

automatically reject applicants who honestly answer the

[criminal history] question in the affirmative").

      Third, the Legislature made changes to the sealing

provisions by enabling earlier automatic sealing under G. L.

c. 276, § 100A, and expanding discretionary sealing to a broader

class of nonconvictions.   The shortened waiting periods for

automatic sealing17 reflect the consensus of recidivism research

that "past convictions followed by a lengthy period of law-

abiding conduct simply are not relevant in predicting future

criminal activity or assessing credibility."    Massing, supra at

23.   See State House News Service, Nov. 18, 2009 (statement of

Sen. Creem on Senate Doc. No. 2210) ("Research tells us that ex-

offenders who don't commit crimes in these timeframes are just

as likely to reoffend as anyone else").    Further, where



      17
       The reforms shortened the waiting periods for eligibility
for automatic sealing under G. L. c. 276, § 100A, from 15 years
to 10 years for eligible felonies, and from 10 years to 5 years
for eligible misdemeanors, and count time served on probation or
parole toward the waiting period. See St. 2010, c. 256, § 128.
                                                                    18


continuances without a finding previously had been excluded as a

category of dismissed cases eligible for sealing under § 100C,

their addition through the 2010 reform suggests that the

Legislature specifically intended to make earlier sealing more

widely available.   See G. L. c. 276, § 100C, as amended by

St. 2010, c. 256, § 131.   These reforms, coupled with the

procedural protections aimed at minimizing discrimination in the

hiring process, strongly indicate that the Legislature was

concerned with the collateral consequences of criminal records

and sought to make sealing broadly available to individuals

whose criminal histories or records no longer presented concerns

of recidivism. See State House News Service, July 31, 2010

(statement of Rep. Christine Canavan on Senate Doc. No. 2583)

("This is a bill that's all about [a] second chance at what all

of us want, a good job, a good wage, and the ability to raise a

family").   Cf. In re Kollman, 210 N.J. 557, 568 (2012).     In

light of these expanded opportunities for sealing, the

Legislature also granted criminal justice agencies immediate and

automatic access to sealed and nonsealed CORI information,

further indicating that the Legislature anticipated that more

criminal records might be sealed following the reforms.18     See



     18
       Prior to the 2010 reforms, criminal justice agencies
could see that a sealed record existed, but they needed to
petition a court in order to view its contents. See Quirion &
                                                                   19


G. L. c. 6, § 172 (a) (1); G. L. c. 276, § 100D; St. 2010,

c. 256, §§ 21, 133.19

     Together, these reforms reflect what has been articulated

widely in criminal justice research:   that gainful employment is

crucial to preventing recidivism, and that criminal records have

a deleterious effect on access to employment.    See Massing,

supra at 24.   See generally Pager, The Mark of a Criminal

Record, 108 Amer. J. of Soc. 937 (2003).    Sealing is a central

means by which to alleviate the potential adverse consequences

in employment, volunteering, or other activities that can result

from the existence of such records.    See G. L. c. 276, § 100A,

fifth par.; G. L. c. 276, § 100C, fourth par.

     Overall, the legislative history unmistakably suggests that

the Legislature's intent in enacting the 2010 reforms was to


Russo, Sealing Criminal Records 8 (Mass. Cont. Legal Educ.
2009).
     19
       Another justification for changes to the sealing
provisions was the concern among legislators that allowing
criminal records to be available without limit would impose
further punishment than the underlying crimes merited. See
State House News Service, July 31, 2010 (statement of Rep.
Eugene O'Flaherty on Senate Doc. No. 2583) ("The idea is to keep
the time frame briefer and stop the further punishment of what
you've already paid for"); State House News Service, July 30,
2010 (statement of Sen. Harriette L. Chandler on Senate Doc. No.
2583) ("These people have served their time but the stigma of
jail time remains, and this bill will help them become full-
fledged members of society again"); Office of Governor Deval
Patrick, Patrick Administration Announces CORI Reforms, State
House News Service, Jan. 11, 2008 (statement by Gov. Patrick)
("CORI was never intended to turn every offense into a life
sentence").
                                                                  20


recalibrate the balance between protecting public safety and

facilitating the reintegration of criminal defendants by

removing barriers to housing and employment.20   See House Speaker

Robert A. DeLeo, House Passes Criminal Offender Record

Information Reform, State House News Service, May 26, 2010;

State House News Service, Nov. 18, 2009 (statement of Sen. Creem

on Senate Doc. No. 2210) ("This bill strikes a great balance

. . . between providing information that the public has a right

to know and protecting people's privacy").


     20
       Legislators emphasized the positive impact that the
gainful employment of former criminal defendants can have on
both preventing recidivism and benefiting the community at
large. See State House News Service, Nov. 18, 2009 (statement
of Sen. Sonia R. Chang-Diaz on Senate Doc. No. 2210) ("No work
makes a lot of people return to crime, drugs, prison"); State
House News Service, May 26, 2010 (statement of Rep. O'Flaherty
on House Doc. No. 4703) ("This proposal is grounded in facts, is
smart on crime, and is protective of the population. . . . It is
hard for individuals to assimilate back into neighborhoods when
they are unable to get work"). This was also the governor's
message in his advocacy on the issue. See Governor Patrick
Signs Strong Anti-Crime Package to Protect Public Safety, Expand
Job Opportunities, State House News Service, Aug. 6, 2010 ("The
best way to break the cycle of recidivism is to make it possible
for people to get a job . . . . This legislation . . . helps
people get back to work so they can support their families");
Massachusetts Exec. Order 495 (Jan. 11, 2008) ("[T]he
Commonwealth has compelling interests in . . . empowering
individuals to obtain gainful employment and housing"). In
furtherance of this message, CORI reform was at times framed as
an economic bill, stimulating employment and full economic
participation by reducing barriers. See Governor Patrick Signs
Strong Anti-Crime Package to Protect Public Safety, supra; State
House News Service, July 30, 2010 (statement of Sen. Cynthia S.
Creem on Senate Doc. No. 2583); CORI Reform Supporters Push for
Record Overhaul, State Capitol Briefs, State House News Service,
June 3, 2009.
                                                                    21


       Given these clearly expressed legislative concerns

regarding the deleterious effects of criminal records on

employment opportunities for former criminal defendants, and the

explicit expansion of opportunities for sealing to minimize the

adverse impact of criminal records, it is apparent that the test

articulated in Doe, 420 Mass. at 151, serves to frustrate rather

than further the Legislature's purpose by imposing too high a

burden of proof on the defendant and articulating unhelpful

factors for the defendant to determine how to meet his or her

burden.     Consequently, it is proper for us to revisit the

meaning of "substantial justice" to ensure that we are

interpreting the statute so as to give effect to present

legislative intent.     See Wolfe, 440 Mass. at 704.

       c.   New standard.   Given the extent to which Doe frustrates

the legislative intent behind the recent reforms to the sealing

provisions, it is necessary to begin our analysis at the same

point at which the Pokaski court did:     asking whether the First

Amendment is indeed implicated by G. L. c. 276, § 100C, second

par.

       "[A]lthough we give respectful consideration to such lower

Federal court decisions as seem persuasive," Commonwealth v.

Hill, 377 Mass. 59, 61 (1979), quoting Commonwealth v. Masskow,

362 Mass. 662, 667 (1972), "we are not bound by decisions of

Federal courts except the decisions of the United States Supreme
                                                                    22


Court on questions of Federal law."     Commonwealth v. Montanez,

388 Mass. 603, 604 (1983).   Because the United States Supreme

Court has yet to address whether the records of criminal cases

that have been dismissed or subject to nolle prosequi are

entitled to a First Amendment presumption of access, we are not

bound by any particular conclusion.21

     We turn now to the two-step analysis set forth by the

Supreme Court to determine whether a First Amendment presumption

of access applies.   See Press-Enterprise Co. v. Superior Court,

478 U.S. 1, 8-9 (1986) (Press-Enterprise II).

     First, we "consider[ ] whether the place and process have

historically been open to the press and general public."     Press-

Enterprise II, 478 U.S. at 8.   At the core of the First

Amendment right of access is the criminal trial proceeding,

whose openness has been an "indispensable attribute of an Anglo-


     21
       It is worth observing that neither the First Circuit nor
the District of Massachusetts has revisited the question of
access to the records of closed criminal cases for more than
twenty years. See Globe Newspaper Co. v. Fenton, 819 F. Supp.
89, 100-101 (D. Mass. 1993) (denial of "public access to court-
maintained alphabetical indices of defendants in closed criminal
cases without an individual judicial determination . . . that a
particular defendant's name must be sealed or impounded to serve
a compelling state interest" violates First Amendment). It is
indisputable that our society has changed drastically since
either we or the Federal courts have given great thought to the
consequences of sealing. Clearly, the issue is ripe for
revisiting, and we are not concerned that in so doing we are
disturbing well-settled jurisprudence that remains readily
applicable.
                                                                   23


American trial" since time immemorial, Richmond Newspapers, Inc.

v. Virginia, 448 U.S. 555, 569 (1980) (plurality opinion), and

whose value is ensuring the accountability of the judiciary to

the public.   See Globe Newspaper Co. v. Superior Court, 457 U.S.

596, 604-606 (1982).   Court records also historically have been

accessible to citizens of the Commonwealth, for the same reason.

Republican Co. v. Appeals Court, 442 Mass. 218, 222 (2004).     See

Boston Herald, Inc. v. Sharpe, 432 Mass. 593, 604 (2000);

Ottaway Newspapers, Inc. v. Appeals Court, 372 Mass. 539, 546

(1977).   See also Roe v. Attorney Gen., 434 Mass. 418, 435

(2001), citing Globe Newspaper Co. v. Fenton, 819 F. Supp. 89,

91, 100-101 (D. Mass. 1993).   But see Cowley v. Pulsifer, 137

Mass. 392, 395-396 (1884) (certain papers filed in court not

open to public inspection).    However, we have long recognized

that some classes of court records should not be available for

public review, such as records relating to cases brought in

juvenile court, see Commonwealth v. Gavin G., 437 Mass. 470,

473-475 (2002), citing G. L. c. 119, §§ 60, 60A, and 65, G. L.

c. 276, §§ 100 and 100B, and Police Comm'r of Boston v.

Municipal Court of the Dorchester Dist., 374 Mass. 640, 652, 667

(1978), and that court records properly can be impounded and

made unavailable for public inspection upon a showing of good

cause, see Republican Co., supra at 223, and cases cited.

Further, by statute, the records of certain completed criminal
                                                                  24


cases may not be presumptively open for public view in the same

way as the court room or the filings in an ongoing criminal

prosecution.   See St. 1972, c. 805 (introducing CORI statutory

scheme limiting public access to criminal records); St. 1971,

c. 686 (introducing statutory sealing of certain criminal

records).

    Importantly, the elements of the criminal judicial process

that we have historically recognized as open to the press and

the general public are not affected by the sealing of criminal

records that occurs by way of G. L. c. 276, § 100C:

    "The public's ability to attend a criminal trial is
    not hindered. The media's right to report on the
    court proceedings is not diminished. The statute does
    not restrict the media's right to publish truthful
    information relating to the criminal proceedings that
    have been sealed. . . . [Indeed,] the public had a
    right of access to any court record before, during,
    and for a period of time after the criminal trial
    [until the request for sealing was granted]."

State ex rel. Cincinnati Enquirer v. Winkler, 101 Ohio St. 3d

382, 385 (2004).   Accordingly, we conclude that the records of

closed cases resulting in certain nonconvictions have not been

open historically in the same sense as other, constitutionally

cognizable elements of criminal proceedings.

    Second, we consider "whether public access plays a

significant positive role in the functioning of the particular

process in question."   Press-Enterprise II, 478 U.S. at 8,

citing Globe Newspaper Co., 457 U.S. at 606.   Here, we again
                                                                   25


answer in the negative.    There is no indication that the

availability of records of criminal cases that have been closed

after nonconviction "enhances . . . the basic fairness of the

criminal trial and the appearance of fairness," as the openness

of criminal trials does.    Press-Enterprise II, supra at 9,

quoting Press-Enterprise Co. v. Superior Court, 464 U.S. 501,

508 (1984) (Press-Enterprise I).    The First Amendment

presumption of openness stems in large part from the goal of

"making the operations of government institutions subject to

effective public scrutiny," see Fenton, 819 F. Supp. at 94-95,

and the sealing of a small subset of criminal records after the

cases have closed does not truly impede the functioning of this

process.   See Winkler, 101 Ohio St. 3d at 385.   Sealed records

are available to a number of entities and licensing commissions

that, in the Legislature's determination, may have a particular

need to know about such information.    See G. L. c. 6, §§ 172-

178B.   Further, sealing does not compromise law enforcement or

criminal justice efforts because such records remain available

to criminal justice agencies and may be used as relevant in

subsequent criminal proceedings.   See G. L. c. 6, § 172; G. L.

c. 276, § 100D.   See also G. L. c. 276, §§ 100A, 100B.

Therefore, sealed records remain available in ways that are

needed to preserve the integrity of the processes at issue.
                                                                     26


     As the Press-Enterprise II Court noted, "history and

experience shape the functioning of governmental processes."

Press-Enterprise II, 478 U.S. at 9.    Where "experience and

logic" do not call for a First Amendment right of public access,

the right does not attach.   See id.   It bears repeating that the

class of records we are considering here is a narrow one:      the

records of closed criminal proceedings that resulted in a

dismissal or an entry of nolle prosequi.   We conclude that the

records of closed criminal cases resulting in these particular

dispositions are not subject to a First Amendment presumption of

access, and therefore that the sealing of a record under G. L.

c. 276, § 100C, need not survive strict scrutiny.   This

conclusion, although at odds with that of the First Circuit and

the implicit rationale of some of its sister circuits,22 is

consistent with that of at least one other State supreme court,

see State v. D.H.W., 686 So. 2d 1331, 1336 (Fla. 1996), and with


     22
       According to a recent opinion by the United States
District Court for the District of Maryland, every Federal
circuit court except the United States Courts of Appeal for the
Federal Circuit and the Tenth Circuit has applied the Press-
Enterprise II test and concluded that the First Amendment right
of public access applies to "documents entered into evidence at
a criminal trial or filed in connection with at least some types
of substantive pretrial criminal proceedings." Center for
Constitutional Rights v. Lind, 954 F. Supp. 2d 389, 402 (D. Md.
2013). Of the cases cited for this proposition, however, only
the First Circuit opinion, Globe Newspaper Co. v. Pokaski, 868
F.2d 497 (1st Cir. 1989), explicitly pertains to the sealing of
court records in closed criminal cases. See Lind, supra at 402
n.11.
                                                                  27


our own jurisprudence on impoundment, see, e.g., Republican Co.,

442 Mass. at 222-223 (certain court documents not subject to

First Amendment presumption may be impounded on lesser showing

than required where constitutional right implicated).

    Although these records are not subject to a First Amendment

presumption, we conclude that they are subject to a common-law

presumption of public access.   See Nixon v. Warner

Communications, Inc., 435 U.S. 589, 597 (1978) ("courts of this

country recognize a general right to inspect and copy public

records and documents, including judicial records and

documents"); New England Internet Café, LLC v. Clerk of the

Superior Court for Criminal Business in Suffolk County, 462

Mass. 76, 82-83 (2012), and cases cited.   See also Massachusetts

Body of Liberties, art. 48 (1641) ("Every inhabitant of the

Country shall have free liberty to search and review any rolls,

records or registers of any Court or office").    Although this

common-law presumption is of paramount importance, like its

constitutional counterpart, it is not absolute.   See Nixon,

supra at 597-598; Sharpe, 432 Mass. at 604.   Rather, it may be

restricted on a showing of "good cause."   New England Internet

Café, LLC, supra at 83, citing Republican Co., 442 Mass. at 223.

    Our conclusion that only a common-law presumption of public

access applies enables us to depart from the exacting

constitutional standard requiring narrowly tailored means toward
                                                                  28


achieving a compelling government interest.     Consequently, we no

longer will require that a defendant seeking sealing under G. L.

c. 276, § 100C, second par., prove "that the value of sealing

. . . clearly outweighs the constitutionally-based value of the

record remaining open to society."     Doe, 420 Mass. at 151.

Instead, we interpret the legislative directive that

"substantial justice [will] best be served" by sealing to mean

that the defendant must establish that good cause exists for

sealing.   See G. L. c. 276, § 100C.    This is consistent with our

case law regarding the appropriate substantive standard where a

common-law presumption applies.   See, e.g., New England Internet

Café, LLC, 462 Mass. at 78, 83; Republican Co., 442 Mass. at 223

("The public's right of access to judicial records . . . may be

restricted, but only on a showing of 'good cause'"), citing

Sharpe, 432 Mass. at 604; Newspapers of New England, Inc. v.

Clerk-Magistrate of the Ware Div. of the Dist. Court Dep't, 403

Mass. 628, 631-632, 637-638 (1988), cert. denied, 490 U.S. 1066

(1989), and cases cited.23   Although a good cause analysis


     23
       This test is analogous to the test employed for
impoundment of certain court records, which raises similar
concerns of privacy and public access. See Boston Herald, Inc.
v. Sharpe, 432 Mass. 593, 604 n.22 (2000), quoting Rule 7 of the
Uniform Rules on Impoundment Procedure (West 2000). Where we
have recognized a common-law presumption of access in a
particular court record, we have employed a "good cause"
standard to determine when impoundment is permissible. See
Republican Co. v. Appeals Court, 442 Mass. 218, 223 (2004). See
also New England Internet Café, LLC v. Clerk of the Superior
                                                                   29


requires consideration of similar factors as an analysis where

the First Amendment is implicated, see Republican Co., supra at

223 n.8; Sharpe, 432 Mass. at 605 n.24, the weight of the scales

is more balanced, and the burden on the defendant somewhat

lessened.   See New England Internet Café, LLC, supra at 83.

Nonetheless, the basic framework remains the same:   sealing may

occur only where good cause justifies the overriding of the

general principle of publicity.24   Cf. Republican Co., supra at

223.



Court for Criminal Business in Suffolk County, 462 Mass. 76, 83-
84 (2012) (impoundment requires showing of "good cause");
Newspapers of New England, Inc. v. Clerk-Magistrate of the Ware
Div. of the Dist. Court Dep't, 403 Mass. 628, 632 (1988), cert.
denied, 490 U.S. 1066 (1989), quoting H.S. Gere & Sons, Inc. v.
Frey, 400 Mass. 326, 329 (1987) (search warrant affidavits,
entitled to common-law presumption, may be impounded "when
justice so requires"; this requires judge to "balance the
parties' privacy concerns against the general principle of
publicity" to determine if "'good cause' to order the
impoundment exists"). The broader scope of sealing presents
somewhat different consequences and has an impact on different
interests than impoundment does, and judges must be cognizant of
these heightened consequences in conducting a good cause
analysis. See Pixley v. Commonwealth, 453 Mass. 827, 836 n.12
(2009) (discussing difference between sealing and impoundment).
       24
       It is worth discussing briefly the first paragraph of
G. L. c. 276, § 100C, although it is not at issue here. That
paragraph provides for mandatory sealing following the
completion of a criminal case that ends in a finding of not
guilty, a finding of no probable cause, or a failure to indict
by a grand jury. See id. In Pokaski, 868 F.2d at 509-511, the
United States Court of Appeals for the First Circuit held that
this automatic, mandatory sealing of cases violated the First
Amendment presumption of public access to court records with
regard to cases ending in "not guilty" or "no probable cause"
findings, but not with regard to cases ending in "no bill" from
                                                                  30



a grand jury. The Pokaski court indicated, however, that
discretionary sealing of such cases would be constitutional
where the judge has made "specific, on the record findings that
sealing [is] necessary to effectuate a compelling governmental
interest" -- in other words, where the standard set forth in
that opinion for G. L. c. 276, § 100C, second par., is
satisfied. See id. at 511.

     Following Pokaski and our adoption of the Pokaski reasoning
in Doe, 420 Mass. at 149, the District Court Department of the
Trial Court determined that, with the exception of "no bill"
cases, which were not disturbed by these decisions, it would
seal criminal records under either paragraph of G. L. c. 276,
§ 100C, pursuant to the standard set forth in Doe. See The
Administrative Office of the District Court, Guide to Public
Access, Sealing & Expungement of District Court Records, at 13,
13 n.42, 17, 42-44 (rev. Sept. 2013) (hereinafter Guide to
Public Access). Accordingly, rather than automatically sealing
cases resulting in a finding of "not guilty" or "no probable
cause," the District Court requires a defendant to file a
petition for sealing and demonstrate that "the value of sealing
. . . clearly outweighs the constitutionally-based value of the
record remaining open to society." Doe, supra at 151. See
Guide to Public Access, supra. Sealing may occur only after a
judge makes specific findings on the record that this standard
has been met. See Doe, supra at 152-153; Guide to Public
Access, supra. If the petition is granted, the District Court
judge signs a form which the defendant may then provide to the
probation department for sealing of his or her record there.
See Guide to Public Access, supra.

     We suspect that other trial courts in the Commonwealth also
may be taking this approach of employing one process and
substantive standard for sealing decisions, regardless of
whether the case resulted in a finding of not guilty, a finding
of no probable cause, a dismissal, or an entry of nolle
prosequi. See Guide to Public Access, supra. Because sealing
under G. L. c. 276, § 100C, first par., is not directly at issue
in this case, we decline to extend our holding and the analysis
we employ to that portion of the statute. However, until the
Legislature revisits the language of G. L. c. 276, § 100C, first
par., or until the issue of its interpretation comes before us,
we observe that the solution adopted by the District Court is a
reasonable one, as long as it is modified consistent with our
holding in this case: that sealing may occur where good cause
justifies the overriding of the general principle of publicity.
                                                                  31


     In assessing whether the defendant has established good

cause for sealing his or her record, judges must balance the

interests at stake.    Cf. Republican Co., 442 Mass. at 223;

Sharpe, 432 Mass. at 604-605, and cases cited.    If, after

balancing those interests, the judge determines that the

defendant has done so, the substantial justice standard will be

satisfied.    This test achieves the necessary balance between the

common-law presumption of access and the privacy interests at

stake.25

     Other jurisdictions with discretionary sealing statutes or

judicial standards for sealing have adopted such balancing

tests.     See, e.g., Fla. Stat. Ann. § 943.045(19) (West Supp.

2014); Ohio Rev. Code Ann. § 2953.52(B)(2)(d) (West 2006 & Supp.

2014) (in determining whether sealing is appropriate, judge must

consider statutory factors and "[w]eigh the interests of the

person in having the official records pertaining to the case

sealed against the legitimate needs, if any, of the government

to maintain those records"); Johnson v. State, 50 P.3d 404, 406

(Alaska Ct. App. 2002), quoting Anchorage v. Anchorage Daily


     25
       It is only logical that the standard for the closure of a
court record from public view after the completion of the
criminal proceeding be a lesser one than that for closure of the
criminal proceeding itself. Yet the standard articulated in Doe
and Pokaski is essentially the same standard as articulated for
closure of ongoing judicial proceedings in criminal cases. See,
e.g., Commonwealth v. Cohen (No. 1), 456 Mass. 94, 107 (2010),
and cases cited.
                                                                   32


News, 794 P.2d 584, 590 (Alaska 1990) ("In cases where there is

no express exception to the state's disclosure laws, we balance

'the public interest in disclosure on the one hand, and the

privacy and reputation interests of the affected individuals

together with the government's interest in confidentiality, on

the other,'" and in cases involving criminal records, court

"balance[s] the public's right to know about an individual's

past crimes against the convicted individual's right to

privacy"); D.H.W., 686 So. 2d at 1336 ("policy of public access

to old records must be weighed against the long-standing public

policy of providing a second chance to criminal defendants who

have not been adjudicated guilty"); In re Kollman, 210 N.J. at

577 ("judges will balance . . . [articulated] factors as they

decide whether expungement [akin to sealing] serves the public

interest in a particular case" and will "weigh the risks and

benefits to the public of allowing or barring expungement");

Winkler, 101 Ohio St. 3d at 384-385 (discussing Ohio balancing

test).

    We turn now to what this balancing test will entail.

Judges should begin by recognizing the public interests at

stake.   The public has a general right to know so that it may

hold the government accountable for the proper administration of

justice.   See Nixon, 435 U.S. at 598; Pokaski, 868 F.2d at 502;

George W. Prescott Publ. Co. v. Register of Probate for Norfolk
                                                                     33


County, 395 Mass. 274, 279 (1985).     As this court acknowledged

in Doe, 420 Mass. at 151, "[e]ven [where] a case has not been

prosecuted, information within a criminal record may remain

useful" to the public.

     Next, judges evaluating a petition for sealing must

recognize the interests of the defendant and of the Commonwealth

in keeping the information private.    These interests include the

compelling governmental interests in reducing recidivism,

facilitating reintegration, and ensuring self-sufficiency by

promoting employment and housing opportunities for former

criminal defendants.     See DeLeo, House Passes Criminal Offender

Record Information Reform, State House News Service, supra;

Massing, supra at 23-24.     Where there is persuasive evidence

that employers and housing authorities consider criminal history

in making decisions, there is now a fully articulated

governmental interest in shielding criminal history information

from these decision makers where so doing would not cause

adverse consequences to the community at large.26    See Globe


     26
       The corollary that the sealing of nonconvictions does not
have deleterious effects on the safety of the community is
evidenced by the fact that, according to one national survey,
the vast majority of States either permit the sealing of
nonconviction information or do not make such information
available to the public at all. See Mukamal & Samuels,
Statutory Limitations on Civil Rights of People with Criminal
Records, 30 Fordham Urb. L.J. 1501, 1509-1510 (2003) (forty
States permit expungement/sealing of some or all nonconviction
criminal records, whereas only sixteen permit sealing of some
                                                                   34


Newspaper Co., 439 Mass. at 384; Doe, 420 Mass. at 146, 151.

Given the evidence of the long-term collateral consequences of

criminal records, judges may take judicial notice that the

existence of a criminal record, regardless of what it contains,

can present barriers to housing and employment opportunities.

See Pokaski, 868 F.2d at 505-506; Fenton, 819 F. Supp. at 97.

See also Rasmusen, Stigma and Self-Fulfilling Expectations of

Criminality, 39 J.L. & Econ. 519, 519 (1996) ("A convicted

criminal suffers not only from public penalties but from stigma,

the reluctance of others to interact with him economically and

socially").   These concerns are heightened by the immediate and

effectively permanent availability of criminal history

information on the Internet.   See Jacobs & Crepet, supra.

    With these interests in mind, we turn next to the factors

relevant to conducting this balancing, noting at the outset that

judges may consider any relevant information in weighing the

interests at stake.   See New England Internet Café, LLC, 462

Mass. at 92 ("'good cause' analysis is sufficiently flexible" to

allow consideration of any factors relevant to specific facts of

case); Globe Newspaper Co., petitioner, 461 Mass. 113, 122

(2011) (under good cause standard, judge must "consider and



conviction records). See also United States Dep't of Justice v.
Reporters Comm. for Freedom of the Press, 489 U.S. 749, 754 n.2
(1989).
                                                                   35


balance the relevant factors that apply to a particular case").

At a minimum, judges should evaluate the particular

disadvantages identified by the defendant arising from the

availability of the criminal record; evidence of rehabilitation

suggesting that the defendant could overcome these disadvantages

if the record were sealed; any other evidence that sealing would

alleviate the identified disadvantages; relevant circumstances

of the defendant at the time of the offense that suggest a

likelihood of recidivism or of success; the passage of time

since the offense and since the dismissal or nolle prosequi; and

the nature of and reasons for the particular disposition.     We

consider each of these factors in greater detail.27

     First, of central importance are the disadvantages the

defendant claims to face due to the availability of his or her

criminal record.   Although the defendant need not establish a

risk of specific harm, contrast Doe, 420 Mass. at 152, he or she

must allege with sufficient particularity and credibility some

disadvantage stemming from CORI availability that exists at the

time of the petition or is likely to exist in the foreseeable

future.28   This can include, but is not limited to, a risk of



     27
       Although we have numbered the factors here for ease of
comprehension, this list is not exhaustive, and the factors
should be tailored appropriately to the particular circumstances
of each case.
                                                                  36


unemployment, underemployment, or homelessness attributable to

CORI availability; a demonstrated desire to pursue an occupation

in which employers have access to nonconviction records; an

impeded ability to participate in community or volunteer

activities due to CORI availability; or the potential for

reduced opportunities for economic or professional advancement

due to CORI availability.   It may also involve a demonstration

that under- or unemployment, despite efforts to achieve gainful

employment, has led the defendant to rely on public assistance

to support him or herself, and his or her family.29   As noted

above, judges may take judicial notice of the well-known

consequences for employment and housing prospects from the

existence of a criminal record.

     Second, evidence of rehabilitation should be considered in

conjunction with the judge's assessment of whether sealing would

     28
       As the facts of this case demonstrate, it may be
difficult to attribute causation to nonconvictions where a
defendant has convictions or other criminal matters on his or
her CORI. It is unrealistic, however, to require a defendant to
prove causation in any circumstance, and instead, we entrust the
assessment of a plausible relationship between CORI availability
and the alleged adversity, and the extent to which the alleged
adversity may be relieved by the sealing of the particular
nonconviction at issue, to the sound discretion of the judge.
     29
       This consideration is particularly important where we
have recognized a compelling State interest in ensuring that
parents are able to support their children. See L.W.K. v.
E.R.C., 432 Mass. 438, 446 (2000); Gray v. Commissioner of
Revenue, 422 Mass. 666, 675 (1996), quoting Duranceau v.
Wallace, 743 F.2d 709, 711 (9th Cir. 1984).
                                                                  37


assist the defendant in overcoming the identified disadvantages.

Employment attempts, community or civic engagement, successful

completion of a probationary period or a sobriety or mental

health treatment, lack of further contact with the criminal

justice system, or other accomplishments may weigh in favor of

sealing by demonstrating that the defendant bears a low risk of

recidivism and a likelihood of success in future employment.

See In re Kollman, 210 N.J. at 576-577.   This evidence of

rehabilitation can begin from the date of the alleged offense,

and need not be limited to the date of the disposition, given

the significant passage of time that can occur between these

events.30

     Third, judges should consider other evidence on whether

sealing would alleviate the identified disadvantages.   In this

respect, it may be useful to consider the nature of the

underlying crime, the stigma or stereotypes attached to it, and

whether the defendant would be benefited by the sealing of the

record without posing an additional safety threat to the




     30
       This factor may place the defendant in somewhat of a
"Catch-22" situation, in that sealing is intended to enable
rehabilitation and reintegration where a criminal record impedes
such progress. Nonetheless, the defendant should be able to
show some meaningful effort toward rehabilitation, even in the
face of the barriers that the availability of his or her
criminal record may impose.
                                                                  38


community.31   Similarly, where the crime or the case was

newsworthy, the judge should consider whether the defendant

maintains any sense of privacy, such that sealing could still

have a positive impact.32

     Fourth, consideration of the defendant's circumstances at

the time of the offense may prove instructive in assessing his

or her likelihood of recidivism or success.   For example,

significant criminal justice research suggests that younger

individuals have a great capacity for rehabilitation and should

not face the harshest consequences for their youthful

indiscretions.   See Diatchenko v. District Attorney for the

Suffolk Dist., 466 Mass. 655, 669-671 (2013).   On the other

hand, a history of prior criminal activity leading up to the

offense weighs against sealing, as it suggests a greater

likelihood of reoffense.




     31
       It is no longer necessary, however, to consider the value
to law enforcement of keeping the record open to the public.
See Police Comm'r of Boston v. Municipal Court of the Dorchester
Dist., 374 Mass. 640, 656 (1978). Under the revised CORI
framework, law enforcement have automatic access to sealed and
unsealed records. See G. L. c. 276, § 100D. See also G. L.
c. 6, §§ 167, 172 (a) (1). Cf. State v. Noel, 101 Wash. App.
623, 628 (2000).
     32
       Where the defendant is a public figure, a different
analysis may be necessary. Cf. Sharpe, 432 Mass. at 611-612.
As those facts are not before us, we decline to discuss this
analysis further.
                                                                  39


     Fifth, the passage of time since the date of the offense

and the date of the dismissal or nolle prosequi is an important

factor that can weigh in favor of either interest.   If sealing

is sought immediately following the disposition, there may be

concerns that the public has not had sufficient opportunity for

access, and that the defendant may be likely to reoffend.     With

the passage of at least some time, however, the potential damage

resulting from public availability is done, and the record may

exist in the databases of third-party background check services,

immune in practice (but not in law) from sealing.    See Doe, 420

Mass. at 152; Calvert & Bruno, When Cleansing Criminal History

Clashes with the First Amendment and Online Journalism:     Are

Expungement Statutes Irrelevant in the Digital Age?, 19 CommLaw

Conspectus 123, 123-124 (2010).   But see G. L. c. 93, § 54

(requiring background check services to update records).     In

addition, as the passage of time since the offense lengthens,

the risk of recidivism lessens, and the case for enabling full-

fledged participation in the workforce becomes even stronger and

the burden on the public weaker.33   See Police Comm'r of Boston,

374 Mass. at 658 (after time, maintenance of records "cannot be

said to serve any valid law enforcement purpose").



     33
       Once the defendant has reached the five- or ten-year
marks from the date of the disposition, he or she likely will be
eligible for automatic sealing under G. L. c. 276, § 100A.
                                                                    40


    Sixth, the nature of and reasons for the disposition,

meaning whether the case was dismissed with prejudice, without

prejudice, as part of an agreed-upon disposition, or as the

result of a nolle prosequi, should be considered.     Cf. N.J.

Stat. Ann. § 2C:52-2(a)(2) (West Supp. 2014); Ohio Rev. Code

Ann. § 2953.52(B)(2) (West 2006 & Supp. 2014).     Defendants who

were subject to wrongful accusations present the strongest case

for sealing.   See Commonwealth v. Roberts, 39 Mass. App. Ct.

355, 358 (1995) ("It is peculiarly unjust to saddle an

individual with a record in a case that should never have been

begun").   Dismissals after admission of guilt and periods of

probationary conditions may require more evidence of

demonstrated rehabilitation.

    d.     Application of new standard.   For the purpose of

providing guidance to the lower courts on how to apply the

balancing test we announce today, we consider how the defendant

in this case would fare under the test, recognizing that his

record has already been sealed under G. L. c. 276, § 100A.

    First, the defendant alleged specific difficulties in

obtaining employment, including noting that he had applied to

over 300 positions and obtained a small number of interviews,

identifying specific employers who had rejected his applications

and specific challenges he faced in obtaining employment or

educational opportunities in his chosen field of social work.
                                                                   41


He also alleged that because of his OUI charge, he was unable to

resume his prior work as a commercial truck driver, and instead

has had to pursue new career opportunities.   The Commonwealth

contends that the defendant's prior criminal history, portions

of which at the time of his petition for sealing had not yet

been sealed and which reflected long-past firearm and drug

convictions, was the basis for his employment challenges.34    The

defendant's prior, serious criminal history weighs against

sealing here, but it is notable that these convictions occurred

over twenty years ago.   We therefore do not find it dispositive

that the defendant cannot demonstrate that the specific charges

he seeks to seal are the ones that have prevented his

employment, and consider his allegations sufficient to

demonstrate meaningful employment disadvantages stemming from

the availability of his record.

     34
       The defendant pleaded guilty in 1995 to seven crimes
arising out of two sets of indictments. These charges were for
unlawful possession of a firearm, distribution of cocaine in a
school zone, and criminal conspiracy. At the time of his
petition for sealing of his OUI and property damage charges, the
defendant indicated that portions of his CORI record had been
sealed "administratively," presumably under G. L. c. 276,
§ 100A, but that his record still contained several dismissed
charges from District Court, for which he would be petitioning
for sealing separately. Although it appears that the
defendant's record has since been sealed in full, it is unclear
from the record before us whether the drug and firearms
convictions from 1995 were sealed at the time of the instant
petition, and it is further unclear what the defendant's
criminal history is over-all. In conducting the balancing test
we introduce here, it is important that the judge have a
complete record of the defendant's criminal history.
                                                                  42


     Second, the defendant submitted significant evidence of

rehabilitation, demonstrating his sobriety, his successful

efforts to obtain at least occasional employment, his efforts

toward self-improvement through enrollment in financial

workshops, and his extensive volunteer work, which was

corroborated by three letters of recommendation from individuals

who work at the volunteer organizations.   The evidence on this

factor weighs heavily toward sealing where the defendant seems

clearly capable of contributing fully to society, and sealing

would remove the barrier that prevents him from doing so.35

This evidence, along with the fact that five years had passed

between the date of the dismissal and the date of the

defendant's petition, suggest minimal if any risk of recidivism.

     The Commonwealth urges us to place great weight on the

defendant's admission to sufficient facts for a finding of

guilty on the OUI charge and the accompanying charge of leaving

the scene of property damage, and the subsequent dismissal of

these charges only after a continuance without a finding.36


     35
       We are not persuaded by the Commonwealth's assertion that
sealing would have no effect on his employment prospects because
private background check services are available. Were we to
accept this argument, sealing would never be justified. The
operations of third-party providers who disregard sealing orders
do not dictate our analysis.
     36
       This disposition was previously excluded from the sealing
provision of G. L. c. 276, § 100C. See St. 2010, c. 256, § 131.
                                                                  43


However, we are not persuaded that this factor outweighs the

significant evidence of rehabilitation and disadvantages that

may be remedied from sealing.   Accordingly, a judge properly

could conclude that the defendant carried his burden of

demonstrating that good cause exists to justify sealing.    The

evidence presented by the defendant illustrates that the

governmental interest of removing stigma to enable a

rehabilitated individual to obtain gainful employment in his or

her area of training or chosen profession would be well served

here, and that there is little need to keep the defendant's

record available for public inspection where so much time has

passed.

    2.    Procedure for discretionary sealing under G. L. c. 276,

§ 100C.   We turn finally to the question of the procedure courts

should employ with regard to petitions for sealing under G. L.

c. 276, § 100C.   In Doe, 420 Mass. at 149-150, we adopted a two-

stage hearing process suggested in Pokaski, 868 F.2d at 507-508,

for the resolution of petitions for sealing under G. L. c. 276,

§ 100C.

    The Commonwealth asks this court to affirm the two-stage

hearing process because it enables judicial efficiency by

providing for summary dismissal of sealing requests without a

prima facie case and reserves only the potentially meritorious

petitions for full hearings conducted with notice to the public.
                                                                    44


In contrast, the defendant asserts that a one-stage hearing

process is a more effective case management tool that promotes

judicial economy and access to justice and does not depart from

any procedural requirement imposed by Doe and Pokaski.       We agree

with the defendant that an initial hearing may no longer be

necessary, and accordingly modify the procedure articulated in

Doe.

       Under the procedural framework set forth in Doe, after a

defendant files a petition for sealing under G. L. c. 276,

§ 100C, the defendant must appear for an informal hearing at

which he or she must make a prima facie case for sealing.37      Doe,

420 Mass. at 149.    If a prima facie showing is not made, the

petition is dismissed summarily.    Id.   If, however, the

defendant makes an adequate showing, a second, more extensive

hearing is held, with notice provided to the district attorney's

office, the probation department, and the public.     Id. at 150.

       According to the parties, some courts have departed from

this two-hearing process in the interest of judicial economy,

opting instead to conduct a single, final hearing.    See Survey

of Greater Boston Area Court Procedures for Criminal Record

Sealing, Mass. Legal Services (Oct. 22, 2013).    Given that we

announce today a lower standard for sealing and no longer

       37
       No notice is provided to the public or any other
interested party of this initial hearing. See Doe, 420 Mass. at
149-150.
                                                                  45


require defendants to overcome the weight of a constitutional

presumption, we conclude that an initial hearing may not be

necessary.   We are satisfied that eliminating the requirement of

an initial hearing will go far in improving judicial efficiency

and minimizing the burden on pro se litigants without

compromising public access to such determinations or depriving

defendants of an adequate opportunity to be heard.38

     Where a defendant files a petition and accompanying

documents setting forth facts that demonstrate good cause for

overriding the presumption of public access to court records, a

judge may determine on the pleadings whether a prima facie

showing has been made.39   If such a showing is made, the petition

should proceed to a hearing on the merits.   Notice of the

hearing must be provided to the public and other interested

parties, as detailed in Doe, 420 Mass. at 150.40   See United

States v. Kravetz, 706 F.3d 47, 59 (1st Cir. 2013) ("It is

axiomatic that protection of the right of access suggests that

the public be informed of attempted incursions on that right.

     38
       Under this revised procedure, courts may hold a single
sealing petition session, at which many such petitions are heard
and resolved expeditiously.
     39
       In some cases, where a prima facie case is not made on
the papers, a preliminary hearing may be desirable. We leave
this determination to the discretion of the motion judge.
     40
       If a prima facie showing is not made, the sealing
petition may be summarily dismissed on the pleadings. See Doe,
420 Mass. at 149.
                                                                  46


Providing the public with notice ensures that the concerns of

those affected by a closure decision are fully considered");

Globe Newspaper Co., 457 U.S. at 609 n.25, quoting Gannett v.

DePasquale, 443 U.S. 368, 401 (1979) (Powell, J., concurring)

(public and press must have opportunity to be heard on "question

of their exclusion" where case-by-case assessment employed).

After hearing the arguments and balancing the interests at

stake, if the judge is satisfied that good cause merits sealing,

the judge must make "specific findings on the record setting

forth the interests considered by the judge and the reasons for

the order directing that such sealing occur."     Doe, 420 Mass. at

152-153.   This requirement reflects the gravity of the decision

and ensures that the common-law presumption of public access is

afforded careful consideration.

    Conclusion.    The case is remanded for dismissal of the

action as moot.

                                    So ordered.